Citation Nr: 0422174	
Decision Date: 08/12/04    Archive Date: 08/20/04

DOCKET NO.  02-17 618A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for gouty and 
degenerative arthritis.

3.  Entitlement to service connection for chronic fatigue 
syndrome.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for loss of use of the 
right foot.

6.  Entitlement to service connection for a voiding 
dysfunction, to include as secondary to service-connected 
post-traumatic stress disorder (PTSD).

7.  Entitlement to service connection for chronic ischemic 
heart disease, to include to secondary to service-connected 
PTSD.

8.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.


9.  Whether a valid claim of clear and unmistakable error 
(CUE) has been received regarding the September 22, 1992, 
effective date assigned for an award of service connection 
for PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from July 1952 until July 
1954.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Denver, Colorado.

The case was last before the Board in July 2003 at which time 
it was remanded to the RO for further development and 
adjudicative action.

In December 2003 the RO most recently affirmed the 
determinations previously entered.

The case has been returned to the Board for further appellate 
review.




Furthermore, it is noted that, with regards to the veteran's 
CUE claim, a timely substantive appeal was not filed.  
Indeed, while notice of the initial rating decision on that 
issue was dated in January 1997, and while a statement of the 
case was issued in October 1997, the document construed to be 
the substantive appeal was dated and received in December 
1998.  (To avoid confusion, it is noted that, in the RO's 
December 2003 supplemental statement of the case, the 
substantive appeal was said to have been received in January 
1998.  However, it is clear that the document was actually 
both dated and received in December 1998, thus making it 
untimely.)  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that failure to file a timely substantive appeal 
"does not automatically foreclose an appeal, render a claim 
final, or deprive the [Board] of jurisdiction," noting that 
"the statute and regulations do not require an RO to close a 
claim [for failure to respond to an SOC]; nor do they provide 
that the claim will become final."  Rowell v. Principi, 4 
Vet. App. 9, 14-17 (1993).  

The CAVC has further held that if the Board completes review 
of a claim placed in appellate status by the filing of an 
NOD, it will constitute a waiver of the filing of a 
substantive appeal as to the issues considered.  See Beyrle 
v. Brown, 9 Vet. App. 24, 27-28 (1996).  

In the present case, it is obvious that the veteran desires 
that his claim be considered by the Board.  Indeed, he 
submitted a statement that, though untimely, clearly 
expressed his wish for Board review.  Moreover, the issue of 
CUE was discussed in the July 2004 appellant's brief, 
signaling the veteran's belief and expectation that said 
issue was to be adjudicated by the Board.  

The RO has proceeded with the claim, development has been 
undertaken and, overall, much effort has been invested by all 
parties.  Under such circumstances, the Board finds it 
reasonable and equitable to waive the filing of the 
substantive appeal.  


FINDINGS OF FACT

1.  A chronic acquired cervical spine disorder was not shown 
in active service or for many years thereafter; nor was 
osteoarthritis of the cervical spine manifested to a 
compensable degree during the first post service year.

2.  The competent and probative medical evidence of record 
establishes that the veteran does not have a cervical spine 
disorder which has been linked to service on any basis.

3.  A chronic acquired voiding dysfunction disorder was not 
shown in service or for many years thereafter.

4.  The competent and probative medical evidence of record 
establishes that the veteran does not have a chronic acquired 
voiding dysfunction disorder linked to service on any basis, 
nor causally related to his service-connected PTSD.

5.  The competent and probative evidence of record 
establishes that gouty and degenerative arthritis has been 
found causally related to service-connected PTSD.

6.  The competent and probative medical evidence of record 
establishes that the veteran does not have chronic fatigue 
syndrome which has been linked to service on any basis.

7.  Bilateral hearing loss was not shown in active service or 
for many years thereafter; nor was sensorineural hearing loss 
manifest to a compensable degree during the first post 
service year.

8.  The competent and probative medical evidence of record 
establishes that post service diagnosed bilateral hearing 
loss has not been linked to active service on any basis.


9.  A right foot disability was not shown in active service 
or for many years thereafter; nor was organic disease of the 
nervous system shown disabling to a compensable degree during 
the first post service year..

10.  The competent and probative medical evidence of record 
establishes that post service diagnosed right foot 
neurological disorders have not been linked to active service 
on any basis.

11.  The competent and probative medical evidence of record 
establishes that chronic ischemic heart disease cannot 
satisfactorily be dissociated from service-connected PTSD.

12.  In March 2003 the Board affirmed the denial of 
entitlement to service connection for a low back disorder 
when it reconsidered a previous June 1997 decision.

13.  No evidence has been added to the record since the March 
2003 Board decision which bears directly and substantially 
upon the issue of entitlement to service connection for a low 
back disorder, which is so significant that it must be 
considered in order to fairly decide the merits of the claim.

14.  The December 1993 rating decision wherein the RO granted 
entitlement to service connection for PTSD does not contain 
any error of fact or law, that when called to the attention 
of later reviewers, compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.


CONCLUSIONS OF LAW

1.  A chronic acquired cervical spine disorder was not 
incurred in or aggravated by active service; nor may service 
connection be presumed for osteoarthritis.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2003).

2.  A voiding dysfunction disorder was not incurred in or 
aggravated by active service, and is not proximately due to, 
the result of, or aggravated by service-connected PTSD.  38 
U.S.C.A. §§ 1110, 1116(f), 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307 3.309, 3.310(a) (2003); 
Allen v. Brown, 7 Vet. App. 439 (1995).

3.  Gouty and degenerative arthritis is proximately due to or 
the result of service-connected PTSD.  38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.310(a) (2003); 
Allen v. Brown, 7 Vet. App. 439 (1995).

4.  Chronic fatigue syndrome was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2003).

5.  Bilateral hearing loss was not incurred in or aggravated 
by active service; nor may service connection be presumed for 
organic disease of the nervous system (sensorineural hearing 
loss).  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2003).

6.  A right foot disorder was not incurred in or aggravated 
by active service. Nor was organic disease of the nervous 
system disabling to a compensable degree during the first 
post service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2003).

7.  Chronic ischemic heart disease is proximately due to or 
the result of service-connected PTSD.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310(a) 
(2003); Allen v. Brown, 7 Vet. App. 439 (1995).

8.  Evidence received since the March 2003 decision wherein 
the Board denied entitlement to service connection for a low 
back is not new and material, and the veteran's claim for 
that benefit is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108, 7104(b) (West 2002); 38 C.F.R. §§ 3.156(a), 
3.159, 3.160(d), 20.1100, 20.1104, 20.1105 (2003).

9.  The December 1993 rating decision wherein the RO 
established a September 22, 1992, effective date for a grant 
of service connection for PTSD is not shown to contain CUE.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 3.105 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  First, the VA has a duty to notify the appellant and 
his representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he is to provide and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
VA will also request that the appellant provide any evidence 
in his possession that pertains to the claim.  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103A.

VA letters issued in May 2001, October 2001, November 2002 
and March 2003 apprised the appellant of the information and 
evidence necessary to substantiate his claims, which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also requested to provide any 
evidence in his possession that pertains to the claims.  As 
such, the Board finds that the correspondence satisfied VA's 
duty to notify the veteran of the information and evidence 
necessary to substantiate his claims, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf, as well as requested that the appellant 
provide any evidence in his possession that pertains to the 
claims as required by Quartuccio v. Principi, 16 Vet. App. 
183 (2002) and 38 C.F.R. § 3.159.  


It is also noted that a recent case of the CAVC held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  

However, in the present case, the appellant's claims were 
filed and initially denied prior to the enactment of the 
VCAA.  Nevertheless, the CAVC in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  

In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial adjudications denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini.  While the CAVC did not specify how the Secretary 
could properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  

Further, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  All the 
VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in November 2003 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of his case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The CAVC in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  
This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  See VAOPGCPREC 
01-04.  As discussed above, the Board has found that the 
appellant was provided every opportunity to identify and 
submit evidence in support of his claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

With regard to the duty to assist, the record contains 
reports of VA and private post service treatment.  Also of 
record are VA examinations.  Additionally, the veteran's 
statements in support of his claims are associated with the 
claims file.  Several lay statements from fellow servicemen 
and other friends have also been associated with the claims 
file.  Further regarding the duty to assist, it appears that 
some of the veteran's service medical records were presumed 
to have been destroyed in a fire at the National Personnel 
Records Center in 1973.  Nevertheless, his July 1954 
separation examination is associated with the claims file.  

The Board also observes that the veteran's January 1993 VA 
examination did not address his chronic fatigue syndrome 
claim.  With regard to assisting the veteran in the 
development of his claim, the law provides that the 
assistance offered by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the evidence 
of record (lay or medical) includes competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  38 U.S.C.A. §5103A(d)(2).  



The evidence does not establish a current disability or 
persistent or recurrent symptoms of chronic fatigue syndrome.  
Without any diagnosis, it follows that the evidence also 
fails to associate chronic fatigue syndrome to active 
service.  Thus, the criteria under 38 U.S.C.A. § 5103A(d)(2) 
have not been met and no examination is required as to that 
disability.  The remaining claims were adequately addressed 
in the January 1993 VA examination. 

Finally, the evidence shows that in 1987, the veteran applied 
for Social Security disability for his right foot condition.  
The claims file documents multiple attempts by the RO to 
procure such documents, evidenced by letters dated in 
November 2001 and February 2002.  Such requests have not 
proven successful, but it is determined that all reasonable 
efforts were undertaken in this regard.  Indeed, it does not 
appear that a remand would serve any useful purpose and thus 
should be avoided under such circumstances.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426,430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). VA has 
satisfied its duties to inform and assist the veteran in this 
case with respect to the issues addressed above.  Further 
development of these claims and further expending of VA's 
resources with respect to these claims are not warranted.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.  


Criteria
Materiality & Finality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is earlier.  38 C.F.R. § 3.160(d).

A determination by the agency of original jurisdiction of 
which the claimant is properly notified is final if an appeal 
is not perfected.  When the Board affirms a determination of 
the agency of original jurisdiction, such determination is 
subsumed by the final appellate decision.  38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.

A claim disallowed by the Board may not be reopened on the 
same factual basis.  38 U.S.C.A. § 7104(b);  38 C.F.R. 
§ 20.1100.

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7104(b) (West 2002); 38 C.F.R. § 20.1100 (2003).  When an 
appellant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to   whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2003); Hickson v. West, 12 Vet. App. 247 (1999).

The CAVC has held that when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  The CAVC has held 
that VA is required to review for its newness and materiality 
only the evidence submitted by an appellant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 CFR § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356, 1361 (Fed. Cir. 1998) (the 
paramount concern in evaluating any judicial test for new and 
material evidence is its consistency with the regulation).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it:

(1) was not of record at the time of the last final 
disallowance of the claim and is not merely cumulative of 
evidence of record;

(2) is probative of the issue at hand; and

(3) is significant enough, either by itself or in conjunction 
with other evidence in the record that it must be considered 
to decide the merits of the claim.  See Anglin v. West, 203 
F.3d 1343, 1345-1346 (Fed. Cir. 2000) (upholding the first 
two prongs of the Colvin new and materiality test while 
defining how materiality is established 
(the third prong as listed above)); see also Shockley v. 
West, 11 Vet. App. 208, (1998); Evans v. Brown, 9 Vet. App. 
273, 283 (1996); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Evidence may be new and material even though such evidence 
does not warrant a revision of a previous decision.  Hodge, 
155 F.3d at 1362 (overruling the third prong of the Colvin 
test (that the evidence must be reasonably likely to change 
the outcome of the decision)).

New evidence is evidence, which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record. Smith 
v. West, 12 Vet. App. 312 (1999); Evans, supra at 283.
New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); Duran v. Brown, 7 Vet. App. 216, 220 (1994). However, 
lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result. 66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (codified at 38 C.F.R. § 3.156(a)).  However, this 
change in the law is not applicable in this case because the 
appellant's claim was not filed on or after August 29, 2001, 
the effective date of the amendment.  66 Fed. Reg. 45,620, 
45,629 (August 29, 2001).


Earlier Effective Dates

The effective date for the grant of service connection for a 
disease or injury is the day following separation from active 
duty or the date entitlement arose if a claim is received 
within one year after separation from service.  Otherwise, 
the effective date is the date of receipt of claim, or date 
entitlement arose, whichever is later.  
38 U.S.C.A. § 5110.

The effective date of an award based on a claim reopened 
after final adjudication is the date of receipt of claim or 
the date the entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(r).  

The VA administrative claims process recognizes formal and 
informal claims. A formal claim is one that has been filed in 
the form prescribed by the Secretary.  Any communication or 
action, indicating an intent to apply for one or more 
benefits, under the laws administered by VA, from a claimant 
may be considered an informal claim.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  
When a claim has been filed which meets the requirements of 
3.151 or 3.152, an informal request for increase or reopening 
will be accepted as a claim.  38 C.F.R. 3.155.

Where compensation is awarded pursuant to a liberalizing law 
or VA issue, the effective date of such award shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
If a claim is reviewed more than one year after the effective 
date of the liberalizing law or VA issue, benefits may be 
authorized for a period of one year prior to the date of 
receipt of the request for review.  38 U.S.C.A. § 5110(g); 38 
C.F.R. §§ 3.114, 3.400(p).

The provisions of 38 C.F.R. § 3.157 commence with notation of 
the general rule that the effective date of compensation 
benefits will be the date of receipt of the claim or the date 
when entitlement arose, whichever is the later.  However, 
this regulation goes on to provide that receipt of clinical 
reports of examination or hospitalization may serve as 
informal claims "for increase or to reopen."  The date of 
receipt of such clinical evidence may serve to form the basis 
for an earlier effective date for the subsequent award of VA 
benefits if such benefits derive from (1) a claim for 
increased evaluation or (2) an application to reopen a 
previously denied claim.


"Application" is not defined in the statute.  However, in the 
regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999).

The U.S. Court of Appeals for the Federal Circuit (CAFC), in 
Rodriguez, supra, pointed out that for purposes of 
establishing the requirements and procedures for seeking 
veterans' benefits, a claim, whether "formal" or "informal" 
must be "in writing" in order to be considered a "claim" or 
"application" for benefits, and that the provisions of 38 
C.F.R. § 3.1(p) defines "claim," informal as well as formal, 
as a "communication in writing."  

Further, the CAFC stated that when 38 C.F.R. § 3.155(a) 
refers to "an informal claim," it necessarily incorporates 
the definition of that term in 38 C.F.R. § 3.1(p) as a 
"communication in writing."  The CAFC also pointed out the 
provisions of 38 C.F.R. § 3.155(a) make clear that there is 
no set form that an informal written claim must take.  

All that is required is that the communication "indicat[e] an 
intent to apply for one or more benefits under the laws 
administered by the Department," and "identify the benefits 
sought."

Previous determinations on which an action was predicated, 
including decisions of service connection will be accepted as 
correct in the absence of CUE.  Where evidence establishes 
such error, the prior decision will be reversed or amended.


For the purpose of authorizing benefits, the rating or other 
adjudicative decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a).


The CAVC has provided the following guidance with regard to a 
claim of CUE:

In order for there to be a valid claim of 
'clear and unmistakable error,' there 
must have been an error in the prior 
adjudication of the claim.  Either the 
correct facts, as they were known at the 
time, were not before the adjudicator or 
the statutory or regulatory provisions 
extant at the time were incorrectly 
applied.  The claimant, in short, must 
assert more than a disagreement as to how 
the facts were weighed or evaluated.

Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  
The CAVC in Russell further stated:

Errors that would not have changed the 
outcome are harmless; by definition, such 
errors do not give rise to the need for 
revising the previous decision.  

The words 'clear and unmistakable error' 
are self- defining.  They are errors that 
are undebatable, so that it can be said 
that reasonable minds could only conclude 
that the original decision was fatally 
flawed at the time it was made.  A 
determination that there was a 'clear and 
unmistakable error' must be based on the 
record and the law that existed at the 
time of the prior AOJ [agency of original 
jurisdiction] or Board decision.

Russell, 3 Vet. App. at 313-314; see also Bustos v. West, 179 
F.3d 1378 (Fed. Cir. 1999).


In determining whether there is CUE, the doctrine of 
resolving reasonable doubt in favor of the veteran is not for 
application, inasmuch as error, if it exists, is undebatable, 
or there was no error within the meaning of 38 C.F.R. § 
3.105(a). Russell, 3 Vet. App. at 314; see also Yates v. 
West, 213 F.3d 1372 (2000).

The Board wishes to emphasize that the CAVC has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "'Clear and unmistakable error' requires that error, 
otherwise prejudicial, must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991). "It must always be 
remembered that clear and unmistakable error is a very 
specific and rare kind of 'error'."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  

In Russell, Fugo and other decisions, the CAVC has emphasized 
that merely to aver that there was CUE in a rating decision 
is not sufficient to raise the issue.  The CAVC has further 
held that simply to claim CUE on the basis that previous 
adjudications had improperly weighed the evidence can never 
rise to the stringent definition of CUE.

The determination regarding CUE must be made based on the 
record and the law that existed at the time the decision was 
made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell 
at 314.  Evidence that was not of record at the time of the 
decision cannot be used to determine if CUE occurred.  See 
Porter v. Brown, 5 Vet. App. 233 (1993).


Service Connection-in General

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability. 38 C.F.R. § 3.310(a) (2003); 
Allen v. Brown, 7 Vet. App. 439 (1995). 

If not shown in service, service connection may be granted 
for various chronic diseases such as cardiovascular-renal 
disease, arthritis or organic disease of the nervous system 
(sensorineural hearing loss) if shown disabling to a 
compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Moreover, that a 
condition or injury occurred in service alone is not enough; 
there must be a current disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2003).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2002), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  

A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary bass for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.  The CAVC stated that it clearly held in Savage that 
Section 3.303 does not relieve a claimant of the burden of 
providing a medical nexus.  Rather, a claimant diagnosed with 
a chronic condition must still provide a medical nexus 
between the current condition and the putative continuous 
symptomatology.  Until the claimant presents competent 
medical evidence to provide a relationship between a current 
disability and either an in-service injury or continuous 
symptomatology, the claimant cannot succeed on the merits of 
the claim.  Voerth, 13 Vet. App. at 120.

38 U.S.C.A. § 1132 provides that every person employed in the 
active military, naval, or air service, in peacetime, for six 
months or more shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where evidence 
or medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment.  
Id.  For purposes of aggravation of a preexisting injury, 
such aggravation will be said to have occurred where there is 
an increase of disability during active military, naval or 
air service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. (West Supp. 2002).


Service Connection-Cervical Spine

Factual Background

The veteran's service medical records are incomplete.  A July 
1954 separation examination revealed no defects of the spine.  

Following service, the first documented care for a neck 
condition is found in June 1985, when a tentative diagnosis 
of C6 root compression was made based on symptomatology in 
the right lower extremity.   In an August 1985 VA treatment 
report, the veteran again complained of right leg dragging, 
as well as tingling in his thumbs.  He stated that he had 
recently strained his neck using gym equipment.  He denied 
neck pain or trauma, recent or remote.  The assessment was 
very likely C5, C6 cord compression/stenosis.  Another August 
1985 report contained a provisional diagnosis of cervical 
stenosis.  

VA outpatient treatment reports dated in 1986 continued to 
reflect neurological symptomatology felt to be C6 
radiculopathy.  A March 1986 report again noted that the neck 
pain and neurological symptoms began after an injury using a 
weight machine several months earlier.

An August 1987 VA report record noted neck pain and tingling 
thumbs.  Another August 1987 record contained a diagnosis of 
cervical spine stenosis, causing right leg incoordination and 
decreased sensation.  X-rays established degenerative 
hypertrophic disease.  An electromyographic and nerve 
conduction study was normal.

A VA examination performed in January 1993 revealed 
complaints of neck pain.  The veteran reported onset of 
discomfort in the lateral side of his neck, bilaterally, in 
the early 1980s.  He stated that he was treated for such 
cervical pain by a physical therapist, who believed his 
discomfort stemmed from playing the drums.  Neck pain was 
described as mild, with no radiation.  Pain occurred when he 
played the drums, holding his head in a forward position.  
Objectively, minimal degenerative changes were seen by x-ray.  

Additional VA treatment reports throughout 1993 show 
continued care for myelopathy and disc compression of the 
cervical spine.  

A March 1994 VA report shows chronic C8 radiculopathy was 
noted.

In July 1994, fellow serviceman DMW submitted a lay 
statement.  He recalled that, during service, the veteran was 
slammed into a wall when a bomb detonated nearby.  He was 
unconscious for a time.  

A VA outpatient treatment report dated in August 1994 
revealed complaints of neck pain.  

In a July 1995 letter, JWB, Ph.D. notes the veteran's medical 
history to include injuries to the back and neck apparently 
stemming from an automobile accident 

A November 1995 VA record indicated complaints of chronic 
neck pain.  

In February 1997, the veteran was admitted to St. Anthony 
Hospital for neurological disorders stemming from cervical 
myelopathy, degenerative disc disease and herniated nucleus 
pulposus at C4-5 and C5-6.  He also suffered from cervical 
stenosis.  At that time, he underwent C-4-5 and C5-6 anterior 
cervical discectomy and fusion.

A May 1997 report from Intermountain Neurosurgery indicated 
that the veteran was doing well following his surgical 
procedure.

In a January 1999 letter, a VA physician noted the veteran's 
health issues to include cervical compression/radiculopathy.

In a July 1999 letter written by TCH, MD, the veteran was 
noted to have cervical spinal disc disease.  That letter 
noted that he was proximate to an exploding bomb in service.  
The blast threw him against a wall, injuring his back and 
"probably his neck."  

An October 1999 letter written by RWS, MD, noted radiological 
findings of effusion at the anterior vertebral bodies, C4-C6.  
There was also a moderate narrowing of the C6-C7 disc space.  
The impression was degenerative changes with fusion 
procedure.  Dr. RWS believed that the veteran's spinal 
problems were attributable to service.  

A February 2000 record from Intermountain Neurosurgery noted 
degenerative disc disease at C6-C7 with marked disc space 
narrowing and associated osteophytes.

A May 2000 VA outpatient clinical record contained an 
assessment of cervical spondylosis.

An August 2000 VA treatment report noted a history of C4-C6 
fusion surgery 4 years earlier.  Such surgery repaired his 
previous cervical stenosis, but created residual myelopathy.

In a December 2001 letter, AV, CMT, stated that she had begun 
treating the veteran with therapeutic neck massages in 1993.  
She stated that his conditions were deteriorating faster than 
could be explained by advancing age alone.  She therefore 
believed that his physical problems were exacerbated by "the 
psychological response to his ongoing relationship and stress 
responses to the challenges he faces in coordinating his 
medical treatment through (VA)."  


Analysis

At the outset, the Board has considered whether presumptive 
service connection for chronic diseases is warranted in the 
instant case.  There were findings of degenerative changes of 
the cervical spine.  Under 38 C.F.R. § 3.309(a), arthritis is 
regarded as a chronic disease.  However, in order for the 
presumption to operate, such disease must become manifest to 
a degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3).  

As the evidence of record fails to establish any clinical 
manifestations of a cervical spine disability within the 
applicable time period, the criteria for presumptive service 
connection on the basis of a chronic disease have not been 
satisfied.  

As previously stated, a successful service connection claim 
will contain the following three elements: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 7 Vet. App. at 
341, 346.  

In the present case, the evidence of record indicates several 
diagnoses pertaining to the cervical spine.  The most recent 
impression, rendered in August 2000, was residual myelopathy 
secondary to C4-C6 fusion surgery.  A competent diagnosis 
thus established, the first element of a service connection 
claim has been satisfied.  

Following a review of the claims folder, the Board concludes 
that the remaining elements of a service connection claim 
have not been met.  Indeed, there is no showing of in-service 
complaints or treatment for neck problems.  The Board has 
considered the circumstances of this case, including the fact 
that most records relating to the veteran's service were 
presumed to have been destroyed in a fire.  Given the absence 
of such records, the Board has a heightened duty to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991)(the BVA has a heightened duty in a case 
where the service medical records are presumed destroyed).  

However, in the present case, the veteran's July 1954 
separation examination is of record, clearly indicating a 
normal cervical spine upon discharge.  Thus, even in light of 
O'Hare the preponderance of the evidence is unfavorable as to 
this issue and the benefit of the doubt cannot be applied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

The evidence here does contain a July 1999 letter written by 
Dr. TCH, who appears to assert that the veteran's neck 
problems stem from being thrown into a wall as a result of an 
explosion in service.  However, in an August 1985 VA 
treatment report, the veteran explicitly denied ever having 
any trauma to his neck.  Instead, he stated that he had 
strained his neck using nautilus exercise equipment. 

A March 1986 clinical record again contained the veteran's 
reports that his neck symptomatology arose following a post-
service injury while using a weight lifting machine.  
Additionally, a July 1995 letter cites an automobile accident 
as the source of the veteran's neck pain.  Moreover, even 
assuming that the veteran did injure his neck in service, the 
evidence contains a separation examination showing normal 
findings.  Thus, at best, any symptomatology in relation to 
the bomb blast appears to have been transient in nature.  Dr. 
TCH's opinion is at odds with the established facts of record 
and hence is not highly probative.

The evidence also includes an October 1999 letter written by 
Dr. RWS who professed a relationship between the veteran's 
degenerative changes of the cervical spine and his active 
duty.  Again, Dr. RWS apparently was relying on the veteran's 
statements that he injured his neck in a bomb blast during 
service.  However, while fellow servicemen have submitted 
statements corroborating the explosion, the competent 
evidence does not establish any actual injury to the neck.  
Again, the veteran's separation examination was normal and in 
post-service treatment reports dated in August 1985 he denied 
a history of neck trauma.  For these reasons, Dr. RWS's 
opinion is not consistent with the evidence of record.  Thus, 
it is not found to be highly probative.  Therefore, the 
"nexus" element of a service connection claim remains 
unsatisfied.



Finally, a December 2001 letter, written by AV, CMT, 
expressed the opinion that the veteran's physical problems 
were exacerbated by "the psychological response to his 
ongoing relationship and stress responses to the challenges 
he faces in coordinating his medical treatment through 
(VA)."  

In evaluating that statement, it is critical to note that the 
cervical spine was not specifically mentioned.  Moreover, 
even assuming that the statement refers in part to the 
veteran's cervical disability, AV has not contended that such 
condition was incurred in or aggravated by service or 
secondary to a service-connected disability.  In essence, the 
December 2001 opinion merely attributes some of the veteran's 
physical pain to his frustrations regarding VA treatment and 
perhaps the VA compensation and pension claims process.  
That, however, is not the standard for establishing a service 
connection claim.

Again, the Board notes that it is unfortunate that the 
veteran's service medical records are not available in their 
entirety.  Nevertheless, the Board has had the benefit of 
reviewing numerous lay statements, two of which were written 
by fellow servicemen.  

Additionally, a very critical medical document, the veteran's 
final separation examination in July 1954, was available for 
review.  Such evidence, in conjunction with the copious post-
service records allowed the Board to thoroughly consider the 
veteran's claim and to provide a well-reasoned analysis as 
mandated by O'Hare.  

In summation, the competent medical evidence of record does 
not establish that the veteran's current cervical spine 
disorder is linked to service on any basis.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  


Service Connection-Voiding Dysfunction

Factual Background

The veteran's service medical records are incomplete.  A July 
1954 separation examination shows there were no 
genitourninary abnormalities.  

Following service, the veteran denied any bowel or bladder 
dysfunction in an August 1985 VA record.

An August 1999 VA clinical record noted complaints of urgency 
of urine. The veteran also complained of slow urine flow and 
nocturia.  In an undated report, he made additional 
complaints regarding his urinary frequency and nocturia, as 
well as interrupted urine stream.  Due to such difficulties, 
he described his quality of life as terrible.

A cystoscopy was performed in December 2000, in order to 
examine the veteran's bladder, urethra and prostate.  Such 
procedure resulted in a diagnosis of benign prostatic 
hypertrophy.  He declined further surgery at that time.   

In a May 2001 VA outpatient treatment record, the veteran 
reported nocturia times two, as well as some dribbling.  No 
other voiding complaints were raised at that time.  No 
diagnosis was rendered.


Analysis

The veteran has voiced many urinary complaints and the 
medical evidence of record establishes a diagnosis of benign 
prostatic hypertrophy.  Thus, a current disability is 
established.

Despite having a current diagnosis pertinent to his claim of 
a voiding dysfunction, the evidence does not allow for a 
grant of service connection.  Indeed, there is no showing of 
any voiding dysfunction during service.  

In this vein, it is again acknowledged that not all service 
medical records are available, but a critical document, the 
separation examination, is associated with the claims file 
and shows no abnormalities.  Moreover, the claims file lacks 
a competent opinion relating the veteran's benign prostatic 
hypertrophy to an incident of service or to a service-
connected disability.  While various nexus opinions are of 
record, none address the veteran's voiding dysfunction.  

The veteran is a lay person who has expressed an opinion 
relating his voiding dysfunction to service.  He is not 
competent to address causation or etiology of his 
genitourinary disease.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Similarly, the Board is not competent 
to supplement the record with its own unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

Based on the foregoing, an award of service connection for a 
voiding dysfunction is not possible based on the evidence of 
record.  In so finding, the Board notes that it has taken 
into account the absence of service medical records, as 
required by O'Hare.  Nevertheless, even when most liberally 
construed, the preponderance of the evidence is against the 
claim, rendering inapplicable the benefit of the doubt rule.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).  


Service Connection-Gouty and Degenerative Arthritis

Factual Background

The veteran's July 1954 separation examination was normal.

After discharge, a May 1985 VA treatment report noted right 
shoulder pain.  The veteran stated that he had injured that 
shoulder about 10 years earlier.  The report also revealed 
lower right extremity pain, in the thigh.  He stated that his 
right thigh felt "funny" and weak.  

In October 1985, the veteran presented for VA treatment 
expressing that he had gout.  He had experienced right foot 
pain times 4 days.  The diagnosis was acute gouty arthritis.  

As reported in a March 1986 VA outpatient treatment report, 
the veteran broke his left leg in 3 places while skiing.  

A January 1992 VA Medical Certificate revealed swelling of 
the right foot.  The impression was probable gout, right big 
toe.  

In June 1992, the veteran experienced swelling of the right 
ankle.  He had previously fractured that ankle, but denied 
any recent trauma.  

A VA examination in January 1993 indicated various complaints 
of the back, right leg, bilateral knees and bilateral ankles.  
There was no finding of gout. 

In a September 1994 lay statement Rev. MAR stated that the 
veteran's legs had deteriorated to such an extent that he 
could not continue with his interest in playing music.  

In his October 1994 hearing before the RO, the veteran 
complained of right leg pain.  

VA treatment outpatient treatment reports dated throughout 
1994 reflected multiple complaints of right lower extremity 
pain.  A June 1994 clinical record also showed a swollen left 
elbow.  The veteran denied any trauma.  The examiner believed 
it was most likely gout.  

In June 1995 the veteran was treated by VA for swelling of 
the right elbow.  Degenerative disc disease was the 
assessment.  

In June 1996, the veteran was diagnosed with gout of the left 
wrist.

A December 1996 VA medical certificate contained an 
impression of gout exacerbation.  The veteran had right ankle 
swelling at that time.

A July 1998 Insurance Patient Report revealed diagnoses of 
bursitis of the right shoulder, arthritis of both knees and 
ankles, muscular atrophy of the right leg and inflammation of 
the shoulder, knee and ankle joints.  

A July 1998 VA outpatient treatment report indicated right 
knee swelling.  The veteran had injured his knee two months 
earlier.  Possible gout of the left knee was diagnosed by VA 
in September 1998.

In an October 1998 letter, a VA Staff Psychologist stated 
that the conditions of chronic pain and gout are associated 
with stress.  He remarked that the veteran's PTSD was a 
chronic stress disorder that could be expected to correlate 
with long-term systemic changes in physiology.  

A January 1999 letter from a VA physician confirmed that the 
veteran had received care for gout and degenerative 
arthritis.

In a July 1999 letter, Dr. TCH stated that gouty arthritis 
was a genetic disease.  He stated that the disease was 
stressful on the veteran.

A March 2001 VA clinical report indicated edema of the lower 
left extremity.  A May 2001 report noted right knee 
stiffness.  An April 2001 VA clinical report revealed that 
the veteran was taking allopurinol for his gout.  There were 
no signs of active disease at that time.  


Analysis

The veteran is claiming entitlement to service connection for 
gouty degenerative arthritis.  As discussed previously, 
arthritis is considered a chronic disease for the purpose of 
establishing presumptive service connection.  



However, in order for the presumption to operate, such 
disease must become manifest to a degree of 10 percent or 
more within 1 year from the date of separation from service.  
See 38 C.F.R. § 3.307(a)(3).  

As the evidence of record fails to establish any clinical 
manifestations of gouty arthritis within the applicable time 
period, the criteria for presumptive service connection on 
the basis of a chronic disease have not been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board must consider direct service 
connection on a nonpresumptive basis.  The evidence of record 
clearly establishes current diagnoses of gouty and 
degenerative arthritis.  Thus, the first requirement of a 
service connection claim has been satisfied.  

Regarding the next element of a service connection claim, in-
service incurrence or aggravation of an injury or disease, it 
is noted that all of the veteran's service medical records, 
with the exception of his separation examination, are 
unavailable.  

In such cases, the Board has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991)(the BVA has a heightened duty in a case 
where the service medical records are presumed destroyed).  

The Board finds a basis for applying the benefit of the doubt 
rule.  Specifically, an October 1998 letter contains an 
opinion from a VA Staff Psychologist that the veteran's 
conditions of chronic pain and gout were associated with 
stress.  He then remarked that the veteran's PTSD was a 
chronic stress disorder which could be expected to correlate 
with long-term systemic changes in physiology.  

By using of the word expected, the VA physician in essence 
expressed that a relationship between the veteran's currently 
diagnosed gout and his service-connected PTSD is at least as 
likely as not.  Such liberal construction is wholly 
appropriate in light of O'Hare.  
Thus, the veteran's diagnosis of gouty arthritis, coupled 
with the October 1998 opinion of nexus, allows for a grant of 
service connection under the unique circumstances of this 
case.  As the grant is based upon secondary service 
connection, the absence of gout findings during service is 
not fatal to the veteran's claim.  The Board notes that in 
reaching this conclusion, the evidence is in support of the 
claim, and the benefit of the doubt doctrine has been applied 
where appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Service Connection-Chronic Fatigue Syndrome

Factual Background

The veteran's separation examination in July 1954 was normal.

Following service, the veteran was examined by VA in January 
1993.  He did not report any problems with chronic fatigue at 
that time.

A June 1994 VA treatment report indicated that the veteran 
became fatigued after walking 2 to 4 blocks.  However, it 
appears this fatigue referred to his injured left ankle and 
not to any systemic fatigue disorder.  

Remaining VA and private treatment records reveal various 
diagnoses of chronic pain, attributable to gout, degenerative 
arthritis and trauma.  The evidence also reveals fatigue 
associated with the veteran's cardiac symptomatology.  
However, the competent records do not contain any findings of 
chronic fatigue syndrome.  


Analysis

As discussed above, the medical evidence is absent any 
diagnosis of chronic fatigue syndrome.  Moreover, the 
evidence does not reveal complaints of systemic fatigue, that 
is to say, fatigue not directly correlated with the cardiac 
and gout symptomatology claimed separately in this appeal.  

In this case, an award of service connection is not 
justified.  The Board finds support for this conclusion in a 
decision of the CAVC which interpreted the requirement of 
current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

In summary, inasmuch as the veteran has no current diagnosis 
of chronic fatigue syndrome, the preponderance of the 
evidence is against the veteran's claim and service 
connection for such is not warranted.  See Rabideau and 
Chelte, both supra.   See also Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998).  Accordingly, the veteran's claim of service 
connection fails.  The benefit sought on appeal is denied.  


Service Connection-Bilateral Hearing Loss

Factual Background

The veteran's separation examination did not reveal any 
hearing loss.  Audiometric testing was not accomplished.  His 
ears were normal.  

Following service, the veteran received a VA examination in 
January 1993.  His pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

30
30
40
45
LEFT

25
35
40
45
Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 in the left ear.

In an October 1999 letter, Dr. RWS noted that the veteran was 
proximate to an explosion in service and that such an 
incident could produce hearing loss.  

The veteran underwent further audiological testing in June 
2000.  His pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

45
55
60
55
LEFT

50
60
55
55

Speech audiometry revealed speech recognition ability of 92 
percent in each ear.


Analysis

The veteran is claiming entitlement to service connection for 
hearing loss.  "Impaired hearing" is defined under 
38 C.F.R. § 3.385.  That Code section states that hearing 
loss will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz (HZ) is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  

Based on the above criteria, the veteran has current hearing 
impairment.  Thus, the first element of service connection is 
satisfied.  

The Board must now consider the next element of a service 
connection claim, in-service incurrence or aggravation of an 
injury or disease.  It is noted that all of the veteran's 
service medical records, with the exception of his separation 
examination, are unavailable.  

In such cases, the Board has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991)(the BVA has a heightened duty in a case 
where the service medical records are presumed destroyed).  

Even in light of the above, the Board finds no basis for an 
award of service connection.  In so finding, the Board 
acknowledges an October 1999 letter from private physician 
Dr. RWS which stated that the veteran suffered hearing loss 
since 1954 and that proximity to an explosion could produce 
such a diagnosis.

Dr. RWS's October 1999 statement is an insufficient basis for 
a grant of service connection.  First, while he states that 
the veteran's hearing loss dated back to 1954, this is 
clearly taken from the veteran's subjectively reported 
history.  Indeed, the claims file is completely silent as to 
any hearing loss complaints until a VA audiological 
examination was conducted in 1993.  Moreover, the October 
1999 statement did not find that the veteran's current 
hearing loss was at least as likely as not related to 
service.  Rather, Dr. RWS merely commented that being 
proximate to an explosion could lead to such diagnosis.  

The weight of a medical opinion is diminished where that 
opinion is ambivalent, based on an inaccurate factual 
premise, or based on an examination of limited scope, or 
where the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. 
App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

In light of the absence of discussion of the evidence other 
than the veteran's self-reported history, the Board finds Dr. 
RWS's opinion to be of low probative value.

The veteran is a lay person who has expressed an opinion 
relating his hearing loss to service.  He is not competent to 
address causation or etiology of his genitourinary disease.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In sum, the evidence fails to show any hearing loss upon 
separation from service.  The evidence further fails to 
reveal any auditory complaints or treatment for nearly 40 
years subsequent to discharge.  Sensorinueral hearing loss is 
not shown disabling to a compensable degree during the first 
post service year.  Finally, there is no competent evidence 
definitively finding it at least as likely as not that the 
veteran's current hearing loss is related to service.  

The preponderance of the evidence is against the claim and 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


Service Connection-Loss of Use of Right Foot

Factual Background

The veteran's July 1954 separation examination was normal.

Following service, a November 1983 VA clinical record reveals 
complaints of right foot pain times 3 days.  

A May 1985 treatment report revealed right foot drop times 4 
weeks.  The veteran also reported shaking and fatigue of the 
right foot.

The veteran complained of right leg weakness and foot 
dragging in August 1985.  He had strained his back about 8 
weeks earlier.  The impression was very likely C5-6 cord 
compression/stenosis.  

A March 1986 VA progress noted diminished control of right 
foot.  The assessment was possible C6 radiculopathy.  

An August 1987 VA report noted right leg neuropathy related 
to cervical spine stenosis.  

An August 1987 EMG report did not reveal evidence of right 
cervical radiculopathy or peripheral neuropathy.

VA outpatient treatment reports dated in 1989 showed care for 
a right ankle fracture.  A July 1989 report noted pitting 
edema.  The right foot was nontender and the veteran had a 
full range of motion.

A July 1992 VA medical certificate noted right ankle pain 
since a motorcycle accident one year earlier.  The symptoms 
were swelling and pain.  

The veteran was examined by VA in January 1993.  He had no 
complaints regarding the right foot.  He did state that his 
right anterior thigh felt "funny."  There was insufficient 
clinical evidence from which to base a diagnosis.  The 
examination report further noted an ankle fracture in the 
1980s, with residual limitation of motion and discomfort.

VA clinical records dated in 1992 and 1993 reflected 
neurological complaints of the right leg.  Weakness and foot 
dragging were reported.  A January 1992 report suggested the 
complaints related to right leg trauma incurred approximately 
2 years earlier.

In a November 1993 letter, a VA physician noted the veteran's 
disorders to include chronic lower extremity weakness 
possibly secondary to a disc herniation and nerve root 
compression.  

In a January 1994 VA record, the veteran complained of right 
leg dragging.  He also reported difficulty in lifting his 
right foot.  The examiner questioned whether such symptoms 
were related to a low back injury.  Physical examination was 
normal.

A February 1994 VA treatment report noted complaints of right 
lower extremity paresthesias times 4-5 years.  Examination 
was negative at that time.  

A June 1994 VA treatment report indicated a history of right 
foot drop.  

In a March 1997 letter written by a physician at 
Intermountain Neurosurgery, the veteran's symptoms were noted 
to include right leg weakness and continuous nerve jumping in 
the right foot.  

In an October 1998 letter, a VA physician stated that he 
followed the veteran for right leg pain and foot weakness.  
He added that EMG studies conducted in March 1994 revealed a 
left C8 radiculopathy.  

A January 1999 letter from a VA physician described the 
veteran's ailments to include a right foot drop since the 
mid-1980s.

In an October 1999 letter, Dr. RWS noted that the veteran had 
atrophy of the flexor and extensor muscle groups on the right 
lower extremity.  His gait was described as very spastic.  
The veteran had significant L5 involvement, with a resultant 
right foot drop that was getting progressively worse.  


Analysis

The veteran is claiming entitlement to service connection for 
loss of use of the right foot.  The medical evidence shows 
consistent complaints of right foot drop and also contains 
various diagnoses of radiculopathy and neuropathy.  As such, 
the first element of a service connection claim has been 
satisfied.

The Board must now consider the next element of a service 
connection claim, in-service incurrence or aggravation of an 
injury or disease.  It is noted that all of the veteran's 
service medical records, with the exception of his separation 
examination, are unavailable.  In such cases, the Board has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)(the BVA has 
a heightened duty in a case where the service medical records 
are presumed destroyed).  

Even in light of the above, the Board finds no basis for an 
award of service connection.  Indeed, while the competent 
evidence reveals complaints and treatment regarding the right 
foot, there is no opinion linking such disorder to active 
duty or to a service-connected disability.  Moreover, the 
Boards notes the large gap in time that elapsed between 
separation from service in 1954 and the initial complaints of 
right foot symptomatology in 1985, almost 3 full decades 
later.  

In sum, the evidence fails to show any right foot problems 
upon separation from service, nor organic disease of the 
nervous system to a compensable degree during the first post 
service year.  The evidence further fails to reveal any 
complaints or treatment for nearly 30 years subsequent to 
discharge.  Finally, there is no competent evidence finding 
it at least as likely as not that the veteran's current right 
foot disorders are related to service.  

The preponderance of the evidence is against the claim and 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


Service Connection-Chronic Ischemic Heart Disease

Factual Background

The veteran's separation examination in July 1954 showed a 
normal heart and vascular system.

Following service, the veteran was treated in 1992 for 
coronary artery disease.  He reported a 10-year history of 
occasional dull exertional chest pain occurring every 3 to 4 
weeks, sometimes associated with diaphoresis.  In July 1992, 
an exercise stress test revealed ischemia.  In August 1992, 
he underwent a cardiac catheterization, revealing exertional 
angina.  In September 1992, the veteran's baseline ECG was 
abnormal, suggestive but not diagnostic for ischemia.




In January 1993, the veteran was examined by VA.  He was 
taking medication, including nitroglycerin, for his heart 
condition.  Following the examination, he 
was diagnosed with arteriosclerotic heart disease, status 
post angioplasty, 1992, with normal treadmill and EKG by 
history.

VA treatment reports dated from 1994 to 1998 reveal continued 
treatment for cardiac symptomatology.  Repeated diagnoses of 
coronary artery disease were made.

In an October 1998 letter, a VA Staff Psychologist noted that 
literature linked hypertension and related heart disease to 
stress.  He noted that the veteran's diagnosis of PTSD was a 
chronic stress disorder that could be expected to correlate 
with long-term systemic changes in physiology.

In another October 1998 letter, a VA physician stated that 
there was a clear association between ischemic heart disease 
and depression.  He further stated there was a probable 
association between heart disease and associated stress.

A June 1999 letter from WM, Ph.D. noted that the veteran was 
more likely than not under increased stress while trying to 
cope with the procedures for obtaining VA treatments and 
benefits.  

A July 1999 letter written by Dr. TCH indicated that coronary 
artery disease 
was produced by stress.

An October 1999 letter from Dr. RWS stated that there was a 
possibility that years of stress could relate to the 
veteran's coronary artery disease.  He remarked that the 
veteran developed coronary artery disease at an early age, 
despite being a non-smoker.  He added that the veteran did, 
however, have a history of increased cholesterol levels.


A May 2000 letter written by PPS, MD, notes that the veteran 
has a diagnosis of coronary artery disease.  That physician 
further commented that sudden, high levels of stress can 
produce acute coronary syndromes including myocardial 
infarction and sudden cardiac death.  He added that there was 
a well-developed notion that persistently high levels of 
stress are associated with the development and progression of 
coronary atherosclerosis and coronary obstruction.  He stated 
that, in his opinion, the veteran's PTSD disability was 
likely a causative element in the veteran's coronary 
atherosclerosis.

In an October 2000 letter, a VA physician remarked that data 
suggest an association between PTSD and coronary heart 
disease.

In April 2001, the veteran was admitted to a VA facility with 
unstable angina.  

In August 2001, a VA examiner reviewed the claims file and 
offered an opinion as to the etiology of the veteran's heart 
disorders.  The VA examiner had perused medical literature 
addressing the correlation between stress and heart disease. 
While some excerpts were suggestive of some connection 
between stress and coronary health, particularly myocardial 
infarctions, the relationship was much less clear as to 
coronary artery disease.  Indeed, in a study of American 
prisoners of war held captive in North Korea, autopsies 
performed on those who died showed essentially clean coronary 
arteries.  The VA examiner noted that such individuals were 
likely under severe stress, and no deterioration in their 
arteries was found.  

Following a synopsis of the various medical texts, the VA 
examiner concluded that it was not as likely as not that the 
veteran's coronary artery disease was caused by his service-
connected PTSD.  

Analysis

In the present case, the veteran is claiming that his heart 
disease is secondary to his service-connected PTSD.  The 
evidence clearly shows current diagnoses of coronary artery 
disease and ischemia.  Thus, the first element of a secondary 
service connection claim has been satisfied.  

The Board's review of the evidentiary record discloses there 
are several competent and probative medical opinions from 
professionals who have acknowledged that there has been 
recognized a relationship between stress and development of 
heart disease, particularly with respect to the veteran's 
specific case and circumstances.  The opinions favoring such 
a relationship in the veteran's case clearly out number the 
most recent negative opinion also offered by a competent 
medical professional.

In circumstances such as are presented by the veteran's case, 
the Board finds that there exists a reasonable basis to 
conclude that the favorable opinions should be accorded 
considerable weight, in contrast with the solitary negative 
opinion of record.  The record contains two contradictory 
opinions advising the medical literature is at the same time 
both in favor and against a relationship between stress and 
the development of heart disease.  The Board finds that any 
doubt existing in this case should be resolved in favor of 
the veteran, thereby warranting a grant of entitlement to 
service connection for chronic ischemic heart disease as 
secondary to service-connected PTSD.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).


New and Material evidence-Low Back Disorder

Procedural Background

The veteran's claim of entitlement to service connection for 
a low back disorder was first considered and denied by the RO 
in an August 1993 rating decision.  A December 1993 rating 
action confirmed that prior denial.  

In October 1994, the veteran submitted a notice of 
disagreement with the December 1993 denial.  A statement of 
the case was issued that same month.  The veteran perfected 
his appeal with the submission of a VA Form 9 in February 
1995.  

In June 1997, the Board denied the veteran's claim of 
entitlement to service connection for a low back disorder.  
The veteran submitted a request for reconsideration.  Such 
request was granted in November 2002.  
It was instructed that a new decision would be issued to 
replace the June 1997 determination.  Such decision was 
issued in March 2003, affirming the earlier denial.  

In the interim between the June 1997 Board denial and the 
March 2003 reconsideration, the veteran submitted additional 
evidence pertinent to his low back claim.  In an April 2000 
rating decision, the RO determined that new and material 
evidence had not been submitted to reopen the claim.  A 
notice of disagreement was received in October 2000.  In 
October 2001, the RO again considered whether new and 
material had been received.  On this occasion, the claim was 
reopened.  A statement of the case was issued in September 
2002 and the appeal was perfected with submission of a VA 
Form 9 in November 2002.  

In July 2003, the veteran's low back claim came before the 
Board.  At that time, a remand was ordered to comply with the 
VCAA.  


Analysis

As noted above, the last final determination as to the 
veteran's low back claim is the March 2003 Board denial that 
reconsidered and affirmed an earlier June 1997 Board 
decision.  

The evidence of record at the time of the Board decision 
included the veteran's separation examination, a January 1993 
VA examination, VA outpatient treatment reports dated from 
1994, and a transcript of his October 1994 personal hearing 
before the RO.  Also of record were lay statements dated in 
1994 and 1995.  Additionally, the record contained various 
letters from private physicians discussing the nature and 
etiology of the veteran's low back disability.  

The evidence noted above established that the veteran was 
injured during service when a bomb exploded nearby.  Several 
lay statements from fellow servicemen corroborated the 
occurrence of the explosion.  The exact nature of the injury 
was not established, but the veteran's separation examination 
showed a normal spine.  


A lay statement from a registered nurse attests that the 
veteran received treatment for lumbar disc syndrome from 1955 
to 1957, but such was not otherwise confirmed by the evidence 
of record.  In fact, the available evidence did not reveal 
any complaints or treatment for a low back disorder for 
approximately 4 decades following service.  

Moreover, the January 1993 VA examination noted that, 
regarding the lumbosacral spine, there was insufficient 
objective evidence to allow for a diagnosis of any acute or 
chronic disorder or residual thereof.  

Clinical records dated in 1994 revealed complaints of low 
back pain.  In a January 1994 report, the veteran denied any 
trauma to the back and stated that his symptoms only dated 
back 3 to 4 years.  A March 1994 electromyelogram (EMG) 
showed degeneration of the lumbar spine.  An August 1994 
medical note revealed an impression of very mild lumbar 
degenerative joint disease, based on x-ray findings.  The 
veteran had fallen six days earlier.  

In a July 1995 letter, JWB, Ph.D., refers to an automobile 
accident in which the veteran injured his back and neck.  
Subsequent physicians' letters dated in 1999 attributed the 
veteran's low back problems to the bomb blast in service.  

On the basis of the evidence as described above, the Board in 
March 2003 denied the veteran's claim of entitlement to a low 
back disorder.  The decision conceded the existence of a 
current disability.  However, it was reasoned that the 
evidence failed to show treatment for a low back disability 
in-service or proximate to discharge.  Further, the nexus 
opinions of record were deemed to have lessened probative 
value because they were inconsistent with substantial 
evidence to the contrary that tended to reflect the onset of 
low back problems in the mid-1990s.  

Once again, the requirements to reopen a claim under 
38 C.F.R. § 3.156(a) are twofold.  First, a submission of 
evidence must be found to be "new."  

In the present case, the relevant evidence submitted 
subsequent to the last final prior denial by the Board in 
March 2003 includes VA outpatient treatment reports dated 
through December 2003.  Such records deal primarily with 
cardiac and dermatological concerns. A December 2003 
treatment report indicated complaints of low back pain.  That 
report was accompanied by a lumbosacral spine film.  

The evidence received by the RO subsequent to the last final 
March 2003 rating decision is not new inasmuch as it 
demonstrates complaints of back pain.  Indeed, such 
complaints, as well as a diagnosis of degenerative joint 
disease were established as of the March 2003 Board decision.  
Therefore, the evidence received since the last final Board 
decision is cumulative and redundant, and as such, is not 
"new" under 38 C.F.R. § 3.156(a).  

In addition to being cumulative and redundant, the 
submissions added to the record subsequent to the March 2003 
Board decision do not support the veteran's contention that 
his current low back disability is causally related to 
service.  To be material, the evidence must be (a) relevant 
in that it bears directly and substantially on the matter 
under consideration, and (b) so significant, either by itself 
or with other evidence, that it must be considered in order 
to fairly decide the claim.  See 38 C.F.R. § 3.156(a) 
(emphasis added).  The basis of the Board's denial in 2003 
was that there was a lack of competent medical evidence 
linking the veteran's post-service back disorder(s) to 
disease or injury incurred during service.  That evidence 
remains lacking in this case.  As the additional evidence 
does not address the issue of nexus, it does not bear 
directly and substantially upon the specific matter under 
consideration, and as such, the evidence is not "material" 
under 38 C.F.R. § 3.156(a).  

Nothing has changed from a medical or factual standpoint 
since the 2003 Board decision.  The appellant has offered no 
new arguments in his attempt to reopen.    

There was no persuasive medical evidence in 2003 establishing 
that the post-service back disorder was somehow related to 
the appellant's military service, and there remains a lack of 
such evidence.  The circumstances of this case are similar to 
those referenced in Paller v. Principi, 3 Vet. App. 535 
(1992).  

The point has been reached in this case "where it can be 
said that, all things being equal, the evidence being 
proffered has been fairly considered and that further 
rearticulation of already corroborated evidence is, indeed, 
cumulative."  Paller, 3 Vet. App. at 538.  Accordingly, the 
Board finds that the evidence received subsequent to March 
2003 is not new and material and does not serve to reopen the 
claim for service connection for a low back condition.  Until 
the appellant meets his threshold burden of submitting new 
and material evidence in order to reopen his claim, the 
benefit of the doubt doctrine does not apply.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


CUE- Earlier Effective Date

Procedural Background

An application for VA compensation received on September 22, 
1992, was construed to include a claim of entitlement to 
service connection.  In August 1993, the matter was initially 
before the RO.  At that time, a decision was deferred.  Then, 
in a December 1993 rating action, service connection for PTSD 
was granted by the RO.  A 30 percent evaluation was assigned, 
effective September 22, 1992.  It appears that the grant was 
based upon the results of a September 1993 VA psychiatric 
examination.  The December 1993 decision is final.  
38 U.S.C.A. § 7105.

In December 1996, the veteran claimed that the December 1993 
rating decision establishing a September 22, 1992, effective 
date for the grant of service connection for PTSD contained 
CUE.  

The RO considered and denied the veteran's CUE claim in 
January 1997.  The veteran filed a notice of disagreement 
that was received in July 1997.  A statement of the case was 
issued in October 1997.  The veteran submitted what was 
construed as a substantive appeal in December 1998.  As 
discussed in the INTRODUCTION, timeliness of the substantive 
appeal has been waived.
Factual Background

Prior to his September 1992 submission of his claim of 
entitlement to service connection for PTSD, the claims file 
does not indicate any psychiatric complaints or treatment.  
Indeed, the first medical evidence pertinent to the veteran's 
PTSD claim was a September 1993 VA examination.  The 
examination report did not reference any earlier treatment 
for PTSD.  


Analysis

The veteran claims CUE in a rating decision issued by the RO 
in December 1993.  His CUE claim is based upon his belief 
that the RO misapplied the law in assigning rating actions.  
In correspondence submitted by the veteran's representative 
in July 2004, the veteran appears to assert that the evidence 
of record at the time of the December 1993 rating decision 
reflects that increase in PTSD symptomatology to be clearly 
ascertainable within the year prior to the RO's receipt of 
his claim for a higher disability evaluation.  

As previously noted, there are three components to a 
successful CUE claim.  First, it must be shown that either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied.  Additionally, the resulting error must 
be "undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made.  Finally, such determination of CUE must be 
based on the record and the law that existed at the time of 
the prior adjudication in question.  See Damrel, 6 Vet. App. 
242, 245.

In essence, then, in order for the veteran to prevail in his 
claim of CUE, he must demonstrate that the evidence of record 
at the time of the earlier decision could have resulted in 
only one possible conclusion, namely, that an increase in the 
veteran's PTSD symptomatology was clearly ascertainable 
during the period between September 21, 1991 and September 
22, 1992. 

Upon review of the claims file, the Board finds no evidence 
of any treatment for PTSD prior to the September 22, 1992, 
effective date.  As the evidence within one year prior to the 
claim date did not show the veteran's PTSD symptomatology to 
be clearly ascertainable, the RO's decision of December 1993 
did not contain any errors of law or fact.  

In summation, the veteran has not demonstrated any 
undebatable errors in the December 1993 rating decision 
which, if avoided, would have manifestly changed the outcome 
of his claim at the time.  Instead, the evidence of record 
then and now clearly shows that the September 22, 1992 
effective date is appropriate.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to service connection for a chronic acquired 
cervical spine disorder is denied.

Entitlement to service connection for voiding dysfunction, to 
include as secondary to service-connected PTSD is denied.

Entitlement to service connection for gouty and degenerative 
arthritis is granted.

Entitlement to service connection for chronic fatigue 
syndrome is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for loss of use of the 
right foot is denied.

Entitlement to service connection for chronic ischemic heart 
disease as secondary to service-connected PTSD is granted.

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for a 
low back disorder, the appeal is denied. 

A valid claim of clear and unmistakable error (CUE) having 
not been received, the veteran's claim of entitlement to an 
effective date prior to September 22, 1992, for an award of 
service connection for PTSD is denied.  



	
                     
______________________________________________
	RONALD M. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



